Title: From George Washington to Timothy Pickering, 5 March 1795
From: Washington, George
To: Pickering, Timothy


        
          Sir,
          Philadelphia March ⟨5⟩ 1795
        
        Congress having closed their late session without coming to any specified determination with respect to the Georgia sale of Lands and the application for the extinguishment of the Indian rights to those Lands; and not having expressed any sentiment respecting the nature of the predatory war between the southern Indians and the southern & southwestern frontiers of these United States, and the desire of the latter to institute offensive measures; it has become indispensably necessary for the Executive to take up the subject upon a full & comprehensive scale, that some systematic plan may be resolved on, & steadily pursued during the recess.
        To this end, it is my desi⟨re⟩ that you woul⟨d⟩ select all the

⟨letters⟩ of recent date which have been received from the Governors of Georgia and the South western Territory, with their enclosures; as also those which have in like manner been received from the officer commanding the U. States’ troops in the southern quarter, together with the letters of the Indian Agent there & Major Freeman, and from a careful perusal of the whole, & as they stand connected with spanish policy, state the several points on which the decision of the Executive is necessary; and let me know the earliest day you can have it ready for presentation, that the heads of Departments may be summoned in order to consider the same.
        It may not be amiss, at the same time, to examine all the Laws, relative to this subject, which were passed at the last, or at any former session; that no information, or explanation of the sense of Government on this important matter may be wanting.
      